DETAILED ACTION 
This action is in response to Applicant’s submission dated February 1, 2021.  Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 1, line 4, it appears that the term “segments” should be changed to “route segments.”  See, e.g., Claim 1, lines 8-9, and the use of the language “route segment.”
Regarding Claim 13, line 3, it appears that the term “segments” should be changed to “route segments.”  See, e.g., Claim 13, lines 7-8, and the use of the language “route segment.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the language “such that” recited in line 2.   
Regarding Claim 1, line 8, it is not clear if the “first user” is the same as that recited in line 3.
Regarding Claim 1, line 8, it is not clear if the “list of authorized users” is the same as that recited in lines 4-5.
Regarding Claim 6, line 5, it is not clear if the “list of authorized users” is the same as that recited in Claim 1, line 8.
Regarding Claim 8, line 3, it is not clear what is meant by the term “expected.”
Regarding Claim 9, it is not clear what is meant by the term “unexpectedly” recited in line 3.
Regarding Claim 13, line 7, it is not clear if the “list of authorized users” is the same as that recited in lines 3-4.
Regarding Claim 18, line 5, it is not clear if the “list of authorized users” is the same as that recited in lines 3-4 of Claim 13.
Regarding Claim 20, line 4, it is not clear what is meant by the term “expected.”
Allowable Subject Matter
The present claims would be allowable but for the objections and rejections discussed above.  The prior art does not disclose the claimed a computer, comprising a processor and a memory, the memory storing instructions executable by the processor such that the computer is programmed to receive input from a first user to initiate movement of a vehicle, wherein the input includes a route plan having one or more segments, each segment having a list of authorized users, as recited in Claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833